DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (claims 25-39) and a polypeptide comprising domains 1-4 of DAF, domains 19 and 20 of complement factor H, and domains 15-17 of CR1 without traverse in the reply filed on 16 Feb, 2021.
Applicants have argued that the elected species reads on claims 28, 30, 32, and 34.  This argument was persuasive, and the rejection below has been amended to include these claims.  However, the basis of the rejection and the embodiment described by it is identical to the rejection given in the first office action, which applicants have had an opportunity to respond to.  Thus, this amendment will not negate the finality of this office action.

Claims Status
Claims 25, 27, 28, 30, and 32-40 are pending.
Claim 25 has been amended.
Claims 27 and 40 are withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 25, 26, 29, 33, and 35-38 under 35 U.S.C. 101 because the claims read on a natural phenomenon is hereby withdrawn due to amendment.



The rejection of claims 25, 29, 31, 33, and 35-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite duet o uncertainty as to variants is hereby withdrawn due to amendment.

The rejection of claim(s) 25, 26, 29, and 35-38 under 35 U.S.C. 102(a)(1) as being anticipated by Medof et al (US 20080188404) is hereby withdrawn due to amendment.

The provisional rejection of claims 25, 26, 33, and 35-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/255,228 is hereby withdrawn due to amendment.

The rejection of claims 25, 31, 33, and 35-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,540,626 is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 28, 30, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Medof et al (US 20080188404) in view of Ferreira et al (Mol. Immunol. (2010) 47(13) p2187-2197) and Hillman et al (N. Engl. J. Med. (2006) 355 p1233-1243, cited by applicants).
Medof et al teaches hybrid and chimeric polypeptides that regulate complement activation (title).  These polypeptides can be used to treat a number of disorders, including hemoglobinuria (table 3, paragraph 16).  This polypeptide can have three units; a first unit having complement regulating properties, such as CCPs 1-4 of DAF (applicants’ elected first domain), a second unit that can be a polypeptide that enhances binding to an animal cell (host cell recognition domain) and a third functional unit of a complement regulatory protein, such as CCPs 15-17 of CR1 (applicant’s elected second CCP comprising domain) (paragraph 46).  These sequences can also come from other complement activation regulatory proteins, such as factor H protein (paragraph 46).  An example is given of a DAF-CR1 hybrid protein (example 2), comprising DAF’s 4 CCPs (interpreted as the sequences required for convertase decay accelerating activity, paragraph 6) and CCPs 4-14 of CR1 (paragraph 110).  The reference clearly states that CCP 8-10 of CR1 is responsible for cofactor activity (paragraphs 11 and 12, and table 1), and CCPs 4-7 have every feature applicants have stated is required for host cell recognition, so it will inherently have this functional characteristic.  It is the same polypeptide, so it will necessarily have the same functional properties as the claimed polypeptides.
The difference between this reference and the claims is that this reference doesn’t explicitly use binding domains from complement factor H, and does not discuss an additional medicament.
Ferreira et al discuss the complement control protein factor H (title).  CCPs 19 and 20 are known to be binding domains (3d page, 3d paragraph), and these segments are also known to bind to heparin and other th page, 1st paragraph).  This reference teaches the binding domain of factor H protein is at CCPs 19 and 20.
Hillman et al discusses eculizumab to treat paroxysmal nocturnal hemoglobinuria (title).  This compound inhibits complement protein C5 (abstract), and was determined to be an effective therapy for this disorder (p1241, 2nd column, 3d paragraph, continues to p1242).  This reference teaches an effective complement protein C5 inhibitor is useful for this disorder.
Therefore, it would be obvious to use CCPs 19 and 20 as the cell binding agent of Medof et al, as a simple substitution of one known element (the cell binding sequence of Medof et al) for another (the cell binding sequence of Ferreira et al) yielding expected results (binding to host cells).  As Medof et al mentions using segments of other complement inhibitory proteins, and specifically mentions factor H protein, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Ferreira et al render obvious substituting in CCPs 19 and 20 as the binding sequence of Medof et al, rendering obvious claims 25, 28, 30, and 32-34.
This is the same compound, so will necessarily have the same properties, rendering obvious claims 35-38.
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  Medof et al teaches that the polypeptides of their invention are useful for teaching hemoglobinuria, and Hillmen et al teaches eculizumab, a C5 inhibitor, is useful to treat the same disorder.  Thus, the combination of references render obvious claim 39.
response to applicant’s arguments
	Applicants argue that there is no reason to substitute the CCP 19 and 20 from factor H, and claim the unexpected results of improved binding.
Applicant's arguments filed 7 March, 2022 have been fully considered but they are not persuasive.

Applicants argue that there is no reason (interpreted as no motivation) to substitute the CCPs 19 and 20 from factor H.  Medof et al explicitly discusses swapping the recognition sites between the various complement 
Applicants next argue that their elected species as greatly improved binding compared to a variant lacking the segments from factor H, which they argue is an unexpected result.  It is not clear why this would be considered unexpected.  The utility of these segments is that they bind, that is known in the cited references.  It has long been known that a binding moiety with multiple binding sites will bind much more strongly than expected from the linear addition of the binding affinities, note Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794, fig 9 for example).  This effect is called multivalency, and can be used in the design of pharmaceuticals (p2780, 1st column, 2nd paragraph).  In other words, this improved binding would be expected by a person of skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658